Detailed Action
The following is a non-final rejection made in response to claims received on September 24th 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The indefiniteness issue stems from the “non-visible markings” cited in claim 1 and the “aim adjusting markings” cited in claim 12.
In claim 11, the Applicant asserts that a light source projects a reticle image onto an optical element having visible and non-visible markings. The claim does not provide any explanation as to how, or what, these non-visible markings are supposed to be and/or how they apply to the invention. Using a plain understanding of the language used, the Applicant is claiming a light source that can project a reticle that includes some elements that are visible and some that cannot be seen. Being as that the reticle is currently defined in terms of the presence of invisible elements, it is unclear what the bounds of this claim are supposed to be when comparing it to the prior art. The language asserts that the reticle comprises “one or more intended sight picture non-visible markings” and it is unclear what is meant by this limitation since it is unclear how a reticle can be defined as having markings that are non-visible. No clarification is further provided in the claim nor is there any support for the term “non-visible markings” in the specification. There remains an unresolved, and therefore indefinite, understanding of what the term represents and this issue creates an undefined scope of invention. 
A similar instance exists in claim 122 with the term “aim adjusting markings”. The reticle system is specifically claimed to include “aim adjusting markings” but it is unclear what is meant by this term since there is no support for it in the specification. Claims 13 and 14 further expand on this term by claiming that, when at an operable eye distance / intended sight picture, the aiming markings appear in a field a view while the aim adjusting markings do not. Based on the claim definition, it does not appear that these aiming markings are visible at all. The claims explicitly state that they do not appear in the field of view and therefore there is an unresolved question as to what these aiming markers are supposed to represent if they are not visible during operation.
Claim 83 is considered to be indefinite for a similar reason. The Applicant claims that a light source projects a reticle image onto an optical element having a center point marking and one or more perimeter  marking. The Applicant also claims that at an operable eye distance, the center point marking is visible (i.e. in a field of view) while the perimeter marking(s) are not. There appears to be no circumstance in which the perimeter markings are actually visible making them appear to lack any function and/or utility. What these markings are supposed to represent and/or what function they are to serve is therefore ambiguous and indefinite.
Claims 17 and 18 are further considered indefinite due to use of the term “about”. Paragraph [0059] of the Applicant’s specification attempts to quantify what is meant by the term by stating the following:
[0059] The term “about" means that a value of a given quantity is within ±20% of the stated value. In other embodiments, the value is within ±15% of the stated value. In other embodiments, the value is within ±10% of the stated value. In other embodiments, the value is within ±7.5% of the stated value. In other embodiments, the value is within ±5% of the stated value. In other embodiments, the value is within ±2.5% of the stated value. In other embodiments, the value is within ±1% of the stated value.

Based on the disclosure, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention since what the term “about” means varies based on embodiment4. It is unclear which of these embodiments the instant claims are limited to.
Further clarification and amendment is required for compliance with this section. The Applicant is reminded that claim language must be consistent with terminology used to support the claims in the specification. Based on how the Applicant chooses to amend these claims, further rejection under prior art may be presented in a final rejection on the merits.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. Once authorization is submitted, the Applicant may contact the Examiner at samir.abdosh@uspto.gov. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	



    
        
            
        
            
        
            
        
            
    

    
        1 and by extension all claims dependent therefrom (i.e. claims 2-7)
        2 and by extension all claims dependent therefrom (i.e. claims 13-20)
        3 and by extension all claims dependent therefrom (i.e. claims 9-11)
        4 It is unclear which of these embodiments is reflected in claims 17 and/or 18.